Title: John Adams to Abigail Adams, 5 October 1776
From: Adams, John
To: Adams, Abigail


     
      
       Oct. 5. 1776
      
     
     Mr. Eliot brought me yours of Septr. 21, this day. My Health is rather better than worse. The cool Weather, in conjunction with my Ride to Staten Island, has braced me up, a little, but I shall soon relax again and must have another ride.
     I sympathize with you, in the Recollection of the melancholly scaenes of the last Year; and I rejoice with you, in the vigorous Health of your excellent Father. I hope his Vigour and Vivacity will be long preserved, for the Benefit of all about him. I long to spend one of our social Evenings with him and the Dr., you Girls sitting by and listening to our profound discourse, as you used to do.
     I feel a real Sorrow and Affliction at the Loss of my worthy Neighbour Field. His deserving Family have sustained a great Loss. Remember me to them, and tell them that I am an hearty Mourner with them.
     I feel as much for my worthy Brother and sister, as I do for my self, and for their family as for mine. Both are going to Wreck, but we shall leave them free tho we leave them poor—And the meanest, poorest American scorns the richest slave, at least I would have it so.
     I cannot think his scheme of purchasing a Farm will do.—As to Harvard Colledge I know nothing of it.
     That Business is misplaced is true. I know more of it, than I have yet thought it prudent to tell the World. I was restrained by dangers of various Kinds, but I will not be always restrained. I will renounce the office of Chief Justice and then I shall be upon equal Ground with other People, and then I will speak and write as freely as my natural Disposition inclines me to do.
     I have suffered Indignities to my self, and I have observed without clamouring about Abuses to the Public, when I thought that indulging either public or private Resentment would endanger our Cause—but I will bear it no longer than the public Cause requires this Patience of me.
    